Exhibit 10.30

 

WELLS FARGO

 

SECURITY AGREEMENT
EQUIPMENT

 

1.                                       GRANT OF SECURITY INTEREST.  For
valuable consideration, the undersigned Iteris, Inc., or any of them (“Debtor”),
hereby grants and transfers to WELLS FARGO BANKS NATIONAL ASSOCIATION (“Bank”) a
security interest in all goods, tools, machinery, furnishings, furniture and
other equipment, now or at any time hereafter, and prior to the termination
hereof, owned or acquired by Debtor, wherever located, whether in the possession
of Debtor or any other person and whether located on Debtor’s property or
elsewhere, and all improvements, replacements, accessions and additions thereto
and embedded software Included therein (collectively called “Collateral”),
together with whatever is receivable or received when any of the Collateral or
proceeds thereof are sold, leased, collected, exchanged or otherwise disposed
of, whether such disposition is voluntary or involuntary, including without
limitation, (a) all accounts, contract rights, chattel paper (whether electronic
or tangible), instruments, promissory notes, documents, general intangibles,
payment intangibles and other rights to payment of every kind now or at any time
hereafter arising from any such sale, lease, collection, exchange or other
disposition of any of the foregoing, (b) all rights to payment, including
returned premiums, with respect to any insurance relating to any of the
foregoing, and (c) all rights to payment with respect to any claim or cause of
action effecting or relating to any of the foregoing (hereinafter called
“Proceeds”).

 

2.                                       OBLIGATIONS SECURED.  The obligations
secured hereby are the payment and performance of:  (a) all present and future
Indebtedness of Debtor to Bank; (b) all obligations of Debtor and rights of Bank
under this Agreement; and (c) all present and future obligations of Debtor to
Bank of other kinds.  The word “Indebtedness” is used herein in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of Debtor, or any of them, heretofore, now or hereafter made,
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and whether Debtor may be liable individually or
jointly, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.

 

3.                                       TERMINATION.  This Agreement will
terminate upon the performance of all obligations of Debtor to Bank, including
without limitation, the payment of all Indebtedness of Debtor to Bank, and the
termination of all commitments of Bank to extend credit to Debtor.  Upon
termination, Bank will, at Borrower’s cost and within a reasonable time period,
execute (if necessary) and deliver such instruments and documents, including
termination statements on form UCC-3, evidencing and acknowledging the
termination of Bank’s security interest in the Collateral and Bank shall deliver
to Borrower any Collateral in Bank’s possession.

 

4.                                       OBLIGATIONS OF BANK.  Bank has no
obligation to make any loans hereunder.  Any money received by Bank in respect
of the Collateral may be deposited, at Bank’s option, into a non-interest
bearing account over which Debtor shall have no control, and the same shall, for
all purposes, be deemed Collateral hereunder.

 

5.                                       REPRESENTATIONS AND WARRANTIES.  Debtor
represents and warrants to Bank that:  (a) Debtor’s legal name is exactly as set
forth on the first page of this Agreement, and all of Debtor’s organizational
documents or agreements delivered to Bank are complete and accurate in every
respect; (b) Debtor is the owner and has possession or control of the Collateral
and Proceeds; (c) Debtor has the exclusive right to grant a security interest in
the Collateral and Proceeds; (d) all Collateral and Proceeds are genuine, free
from liens, adverse claims, setoffs, default, prepayment, defenses and
conditions precedent of any kind or character, except the lien created hereby or
as otherwise agreed to by Bank, or heretofore disclosed by Debtor to Bank, in
writing; (e) all statements contained herein are true and complete in all
material respects; (f) no financing statement covering any of the Collateral or
Proceeds, and naming any secured party other than Bank, is on file in any public
office; and (g) Debtor is not in the business of selling goods of the kind
included within the Collateral subject to this Agreement, and Debtor
acknowledges that no sale or other disposition of any Collateral, including
without limitation, any Collateral which Debtor may deem to be surplus, has been
or shall be consented to or acquiesced in by Bank, except as specifically set
forth in writing by Bank.

 

--------------------------------------------------------------------------------


 

6.                                       COVENANTS OF DEBTOR.

 

6.1                                 Debtor Agrees in general:  (a) to pay
indebtedness secured hereby when due; (b) to indemnify Bank against all losses,
claims, demands, liabilities and expenses of every kind caused by property
subject hereto; (c) to pay all costs and expenses, including reasonable
attorneys’ fees, incurred by Bank in the perfection and preservation of the
Collateral or Bank’s interest therein and/or the realization, enforcement and
exercise of Bank’s rights, powers and remedies hereunder; (d) to permit Bank to
exercise its powers; (e) to execute and deliver such documents as Bank deems
necessary to create, perfect and continue the security interests contemplated
hereby; (f) not to change its name, and as applicable, its chief executive
office, its principal residence or the jurisdiction in which it is organized
and/or registered without giving Bank prior written notice thereof; (g) not to
change the places where Debtor keeps any Collateral or Debtor’s records
concerning the Collateral and Proceeds without giving Bank prior written notice
of the address to which Debtor is moving same; and (h) to cooperate with Bank in
perfecting all security interests granted herein and in obtaining such
agreements from third parties as Bank deems necessary, proper or convenient in
connection with the preservation, perfection or enforcement of any of its rights
hereunder.

 

6.2                                 Debtor agrees with regard to the Collateral
and Proceeds, unless Bank agrees otherwise in writing:  (a) that Bank is
authorized to file financing statements in the name of Debtor to perfect Bank’s
security interest in Collateral and Proceeds; (b) to insure the Collateral with
Bank named as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities, and with insurance companies satisfactory to
Bank; (c) to operate the Collateral in accordance with all applicable statutes,
rules and regulations relating to the use and control thereof, and not to use
the Collateral for any unlawful purpose or in any way that would void any
insurance required to be carried in connection therewith; (d) not to permit any
security interest in or lien on the Collateral or Proceeds, including without
limitation, liens arising from repairs to or storage of the Collateral, except
in favor of Bank; (e) to pay when due all license fees, registration fees and
other charges in connection with any Collateral; (f) not to remove the
Collateral from Debtor’s premises unless the Collateral consists of mobile goods
as defined in the California Uniform Commercial Code, in which case Debtor
agrees not to remove or permit the removal of the Collateral from its state of
domicile for a period in excess of 30 calendar days; (g) not to sell,
hypothecate or otherwise dispose of, nor permit the transfer by operation of law
of, any of the Collateral or Proceeds or any interest therein; (h) not to rent,
lease or charter the Collateral; (i) to permit Bank to inspect the Collateral at
any time; (j) to keep, in accordance with generally accepted accounting
principles, complete and accurate records regarding all Collateral and Proceeds,
and to permit Bank to inspect the same and make copies thereof at any reasonable
time; (k) if requested by Bank, to receive and use reasonable diligence to
collect Proceeds, in trust and as the property of Bank, and to Immediately
endorse as appropriate and deliver such Proceeds to Bank daily in the exact form
in which they are received together with a collection report in form
satisfactory to Bank; (l) not to commingle Proceeds or collections thereunder
with other property; (m) to give only normal allowances and credits and to
advise Bank thereof immediately in writing if they affect any Collateral or
Proceeds in any material respect; (n) in the event Bank elects to receive
payments of Proceeds hereunder, to pay all expenses incurred by Bank in
connection therewith, including expenses of accounting, correspondence,
collection efforts, reporting to account or contract debtors, filing, recording,
record keeping and expenses incidental thereto; and (o) to provide any service
and do any other acts which may be necessary to maintain, preserve and protect
all Collateral and, as appropriate and applicable, to keep the Collateral in
good and saleable condition and repair, to deal with the Collateral in
accordance with the standards and practices adhered to generally by owners of
like property, and to keep all Collateral and Proceeds free and clear of all
defenses, rights of offset and counterclaims.

 

7.                                       Debtor appoints Bank its true
attorney-in-fact to perform any of the following powers, which are coupled with
an interest, are irrevocable until termination of this Agreement and may be
exercised from time to time by Bank’s officers and employees, or any of them,
after and during the continuance of an Event of Default, or with respect to
subsections (b), (g), (i), (j), (k) and (n) only, whether or not Debtor is in

 

2

--------------------------------------------------------------------------------


 

default:  (a) to perform any obligation of Debtor hereunder in Debtor’s name or
otherwise; (b) to give notice to account debtors or others of Bank’s rights in
the Collateral and Proceeds, (c) to enforce or forebear from enforcing the
Debtor’s rights with respect to account debtors or others of Bank’s rights in
the Collateral and Proceeds and to make extension or modification agreements
with respect thereto; (d) to release persons liable on Proceeds and to give
receipts and acquittances and compromise disputes in connection therewith;
(e) to release or substitute security; (f) to resort to security in any order;
(g) to prepare, execute, file, record or deliver notes, assignments, schedules,
designation statements, financing statements, continuation statements,
termination statements, statements of assignment, applications for registration
or like papers to perfect, preserve or release Bank’s interest in the Collateral
and Proceeds; (h) to receive, open and read mail addressed to Debtor; (i) to
take cash, instruments for the payment of money and other property to which Bank
is entitled; (j) to verify facts concerning the Collateral and Proceeds by
inquiry of obligors thereon, or otherwise, in its own name or a fictitious name;
(k) to endorse, collect, deliver and receive payment under instruments for the
payment of money constituting or relating to Proceeds; (l) to prepare, adjust,
execute, deliver and receive payment under insurance claims, and to collect and
receive payment of and endorse any instrument in payment of loss or returned
premiums or any other insurance refund or return, and to apply such amounts
received by Bank, at Bank’s sole option, toward repayment of the Indebtedness or
replacement of the Collateral; (m) to exercise all rights, powers and remedies
which Debtor would have, but for this Agreement, with respect to all Collateral
and Proceeds subject hereto; (n) to enter onto Debtor’s premises in inspecting
the Collateral; (o) to preserve or release the interest evidenced by chattel
paper to which Bank is entitled hereunder and to endorse and deliver any
evidence of title incidental thereto; and (p) to do all acts and things and
execute all documents in the name of Debtor or otherwise, deemed by Bank as
necessary, proper and convenient in connection with the preservation, perfection
or enforcement of its rights hereunder.

 

8.                                       PAYMENT OF PREMIUMS, TAXES, CHARGES,
LIENS AND ASSESSMENTS.  Debtor agrees to pay, prior to delinquency, all
insurance premiums, taxes, charges, liens and assessments against the Collateral
and Proceeds, and upon the failure of Debtor to do so, Bank at its option may
pay any of them and shall be the sole judge of the legality or validity thereof
and the amount necessary to discharge the same.  Any such payments made by Bank
shall be obligations of Debtor to Bank, due and payable immediately upon demand,
together with interest at a rate determined in accordance with the provisions of
this Agreement, and shall be secured by the Collateral and Proceeds, subject to
all terms and conditions of this Agreement.

 

9.                                       EVENTS OF DEFAULT.  The occurrence of
any of the following shall constitute an “Event of Default” under this
Agreement:  (a) any default in the payment or performance of any obligation, or
any defined event of default, under (i) any contract or instrument evidencing
any Indebtedness, or (ii) any other agreement between Debtor and Bank, including
without limitation any loan agreement, relating to or executed in connection
with any indebtedness; (b) any representation or warranty made by Debtor herein
shall prove to be incorrect, false or misleading in any material respect when
made; (c) Debtor shall fail to observe or perform any obligation or agreement
contained herein; (d) any impairment of the rights of Bank in any Collateral or
Proceeds or any attachment or like levy on any property of Debtor; and (e) Bank,
in good faith, believes any material portion or all of the Collateral and/or
Proceeds to be in danger of misuse, dissipation, commingling, loss, theft,
damage or destruction, or otherwise in jeopardy or unsatisfactory in character
or value.

 

10.                                 REMEDIES.  Upon the occurrence of any Event
of Default, Bank shall have the right to declare immediately due and payable all
or any Indebtedness secured hereby and to terminate any commitments to make
loans or otherwise extend credit to Debtor.  Bank shall have all other rights,
powers, privileges and remedies granted to a secured party upon default under
the California Uniform Commercial Code or otherwise provided by law, including
without limitation, the right (a) to contact all persons obligated to Debtor on
any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Bank, and (b) to sell, lease, license or
otherwise dispose of any or all Collateral.  All rights, powers, privileges and
remedies of Bank shall be cumulative.  No delay, failure or discontinuance of
Bank in exercising any right, power, privilege or remedy hereunder shall affect
or operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the

 

3

--------------------------------------------------------------------------------


 

exercise of any other right, power, privilege or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing.  It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions.

 

While an Event of Default exists:  (a) Debtor will deliver to Bank from time to
time, as requested by Bank, current lists of all Collateral and Proceeds;
(b) Debtor will not dispose of any Collateral or Proceeds except on terms
approved by Bank; (c) at Bank’s request, Debtor will assemble and deliver all
Collateral and Proceeds, and books and records pertaining thereto, to Bank at a
reasonably convenient place designated by Bank; and (d) Bank may, without notice
to Debtor, enter onto Debtor’s premises and take possession of the Collateral. 
Debtor further agrees that Bank shall have no obligation to process or prepare
any Collateral for sale or other disposition.

 

11.                                 DISPOSITION OF COLLATERAL AND PROCEEDS;
TRANSFER OF INDEBTEDNESS.  In disposing of Collateral hereunder, Bank may
disclaim all warranties of title, possession, quiet enjoyment and the like.  Any
proceeds of any disposition of any Collateral or Proceeds, or any part thereof,
may be applied by Bank to the payment of expenses incurred by Bank in connection
with the foregoing, including reasonable attorneys’ fees, and the balance of
such proceeds may be applied by Bank toward the payment of the indebtedness in
such order of application as Bank may from time to time elect.  Upon the
transfer of all or any part of the Indebtedness, Bank may transfer all or any
part of the Collateral or Proceeds and shall be fully discharged thereafter from
all liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Bank hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred Bank shall retain all
rights, powers, privileges and remedies herein given.

 

12.                                 STATUTE OF LIMITATIONS.  Until all
Indebtedness shall have been paid in full and all commitments by Bank to extend
credit to Debtor have been terminated, the power of sale or other disposition
and all other rights, powers, privileges and remedies granted to Bank hereunder
shall continue to exist and may be exercised by Bank at any time and from time
to time irrespective of the fact that the Indebtedness or any part thereof may
have become barred by any statute of limitations, or that the personal liability
of Debtor may have ceased, unless such liability shall have ceased due to the
payment in full of all Indebtedness secured hereunder.

 

13.                                 MISCELLANEOUS.  When there is more than one
Debtor named herein:  (a) the word “Debtor” shall mean all or any one or more of
them as the context requires; (b) the obligations of each Debtor hereunder are
joint and several; and (c) until all Indebtedness shall have been paid in full,
no Debtor shall have any right of subrogation or contribution, and each Debtor
hereby waives any benefit of or right to participate in any of the Collateral or
Proceeds or any other security now or hereafter held by Bank.  Debtor hereby
waives any right to require Bank to (i) proceed against Debtor or any other
person, (ii) proceed against or exhaust any security from Debtor or any other
person, (iii) perform any obligation of Debtor with respect to any Collateral or
Proceeds, and (d) make any presentment or demand, or give any notice of
nonpayment or nonperformance, protest, notice of protest or notice of dishonor
hereunder or in connection with any Collateral or Proceeds.  Debtor further
waives any right to direct the application of payments or security for any
Indebtedness of Debtor or indebtedness of customers of Debtor.

 

14.                                 NOTICES.  All notices, requests and demands
required under this Agreement must be in writing, addressed to Bank at the
address specified in any other loan documents entered into between Debtor and
Bank and to Debtor at the address of its chief executive office (or principal
residence, if applicable) specified below or to such other address as any party
may designate by written notice to each other party, and shall be deemed to have
been given or made as follows: (a) if personally delivered, upon delivery;
(b) if sent by mail, upon the earlier of the date of receipt or 3 days after
deposit in the U.S. mail, first class and postage prepaid; and (c) if sent by
telecopy, upon receipt.

 

4

--------------------------------------------------------------------------------


 

15.                                 COSTS, EXPENSES AND ATTORNEYS’ FEES.  Debtor
shall pay to Bank immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees (to
include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in exercising any right, power, privilege
or remedy conferred by this Agreement or in the enforcement thereof, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Debtor or in any way affecting any of the Collateral or Bank’s ability to
exercise any of its rights or remedies with respect thereto.  All of the
foregoing shall be paid by Debtor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
Bank’s Prime Rate in effect from time to time.

 

16.                                 SUCCESSORS; ASSIGNS; AMENDMENT.  This
Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties, and may be amended or modified only in writing signed by Bank and
Debtor.

 

17.                                 SEVERABILITY OF PROVISIONS.  If any
provision of this Agreement shall be held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or any remaining provisions of this Agreement.

 

18.                                 GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

Debtor warrants that Debtor is an organization registered under the laws of the
State of Delaware.

 

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address:  1515 S. Manchester, Anaheim,
CA 92802

 

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses:  1585 S. Manchester, Anaheim,
CA 92802

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of May 27, 2004.

 

Iteris, Inc.

 

 

By:

 

/s/ Jack Johnson

 

 

 

 

Title:

 

CEO

 

 

 

 

By:

 

/s/ Abbas Mohaddes

 

 

 

 

Title:

 

Secretary

 

 

6

--------------------------------------------------------------------------------